DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “a modification step comprising modifying the value of at least one element in the replica of the database of an application, called active application, of the group of applications; an incrementation step comprising incrementing the version number of said element in the replica of the database of the active application; a transmission step during which the active application transmits transmission data to the other applications of the group of applications, the transmission data comprising the element modified during the modification and incrementation steps, and an earlier version number of this modified element, the earlier version number being the version number of this element before the implementation of the modification and incrementation steps; and  a synchronization step, during which at least one application of the group of applications other than the active application updates its replica of the database based on a comparison of the earlier version number with the version number of said element in this replica; wherein: the value of at least one element comprised in each replica of the database is a function of a plurality of value arguments, the one or several on-board systems is implemented in an aircraft, each value argument of the plurality of value arguments includes sensor data from at least one sensor, and each of the at least one sensor is configured to measure the sensor data associated with one or more of a situation of the aircraft, a first environment of the aircraft, or a second environment of another aircraft” as recited in independent claims 1, 13. Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 13 are allowed. 
Dependent claims 2-9, 11-12 are allowed at least by virtue of their dependency from claim 1.
	





	Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 6, 2022